DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Reason for allowance
Claims 1-20 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Prior art fails to teach the wire socket at the terminating end, the wire socket including a first wall,
a second wall, a third wall, and a fourth wall forming a wire receptacle configured to
receive a wire, the wire socket including a first poke-in retention beam configured to
interface with the wire when poked into the wire socket and a second poke-in retention
beam configured to interface with the wire when poked into the wire socket, the wire
socket including a wire release element configured to be actuated to release the first and second poke-in retention beam from the wire and with the rest of the claims limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    07/30/2022